DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
02.	The information disclosure statement (IDS) filed on 05/26/2022 has been considered by the examiner and made of record in the application file.

Priority
03.	Applicant’s claim for domestic priority under 35 U.S.C. 119(e) is acknowledged.

Drawings
04.	The drawings were received on 05/26/2022.  These drawings are accepted.

Claim Rejections - 35 USC § 102
05.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

06.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

07.	Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benight (US PGPub 2016/0063008).
	Consider claim 1, Benight discloses a system for analyzing data, comprising:
	one or more processors, the processors comprising adaptor nodes (paragraphs [0024] – [0025], the system comprises processors, which include network nodes);
	receive a request for an object (paragraph [0018], a request is received for obtaining an object);
	retrieve, from datastores using a subset of the adapter nodes, data fragments
making up or associated with the requested object (paragraphs [0018], [0019], the object is made up of fragments that are obtained from nodes) wherein:
	each datastore corresponds to a particular data type (paragraphs [0032], [0056], each of the data volumes has an associated format);
	at least one datastore has a different data type compared to a data type of
another datastore (paragraphs [0032], [0056], the different data volumes can have different data types or formats);
	the retrieving comprises:
	determining, by each of the subset of the adapter nodes, a query format to search a datastore according to the particular data type of the datastore (paragraphs [0025], [0035], a format for a query is determined and is used in the process of querying the different data stores);
	generating, by each of the subset of the adapter nodes, a query to search the datastore based on the determined query format (paragraphs [0040], [0084], the different data volumes are searched based on the format of either the data volume or the format of the search query);
	retrieving, by each of the subset of the adapter nodes based on the generated query, a data fragment in one of the datastores (paragraphs [0052] – [0054], fragments are obtained from the data volumes by way of a retrieval search process);
	upon retrieval of the data fragments by the subset of the adapter nodes, join the
data fragments (paragraphs [0045], [0050], [0053], the fragments are put together in order to create the object requested);
	transmit the joined data fragments to an application from which the request was
received (paragraphs [0086], [0088], the object is returned to the requesting application).
	Consider claim 2, and as applied to claim 1 above, Benight discloses a system comprising:
	the adapter nodes further comprise respective caches in which most updated versions of the respective data fragments are stored (paragraph [0040], a persistent storage is searched, which comprises the most recently stored data).
	Consider claim 3, and as applied to claim 1 above, Benight discloses a system comprising:
	a data analysis platform that stores a different data fragment; and wherein the instructions further cause the system to: join the different data fragment to the joined data fragments to form composite data fragments, and wherein the transmitting of the joined data fragment comprises transmitting the composite data fragments (paragraphs [0003], [0014], [0045], [0050], edits are performed, such that more two or more fragments are stored in the databases, whereby the fragments can be used to reconstruct the requested object).
	Consider claim 4, and as applied to claim 1 above, Benight discloses a system comprising:
	inactivate an adapter node and activate a new adapter node to replace the inactivated adapter node (paragraphs [0003], [0027], [0041], [0067], the network is set up such that multiple nodes can be used, which includes adding or removing nodes and processes from the network).
	Consider claim 5, and as applied to claim 1 above, Benight discloses a system comprising:
	indicate that the retrieving of the data fragments has been partially completed; and transmit a partial object view to the application (paragraphs [0067], [0080], [0095], fragments are stored in multiple locations, such that fragments can be returned one at a time, even if only part of the fragment is stored at a particular node).
	Consider claim 6, and as applied to claim 1 above, Benight discloses a system comprising:
	a first of the data fragments comprises a tabular format and a second of the data fragments comprises a second, non-object oriented format (paragraphs [0032], [0056], different formats can be used for the data, such as tabular, and they can be used for the fragments, wherein the object fragments can be transformed from one format to another format).
	Consider claim 7, and as applied to claim 1 above, Benight discloses a system comprising:
	wherein one of the datastores comprises a no-SQL system (paragraph [0018], a noSQL system can be used, such as a key-value database).
	Consider claim 8, and as applied to claim 1 above, Benight discloses a system comprising:
	receive an indication that a data fragment has updated a version; and in response to receiving the indication, reingesting, at the application, a new version of the data fragment (paragraphs [0038], [0077], data fragments can be added, deleted, and updated, such that versions of the fragments are stored and they can be updated).
	Claims 9 – 20 recite identical or nearly identical claim limitations as those found in claims 1 – 8.  Claims 9 – 16 recite a method and claims 17 – 20 recite a non-transitory computer readable medium.  However, the same claim limitations found in these claims are found in claims 1 – 8 and the same rejections are therefore applied therein.

Relevant Prior Art Directed to State of Art
08.	Golshan (US PGPub 2014/0164315) recites a method of performing updates to object fragments, which cause the updated fragments to be retrieved and transmitted to a requesting host.  The fragments can be stored in different and disparate locations, such that the system is capable of locating and updating the fragments based on search and access requests.

Conclusion
09.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

10.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

December 17, 2022